UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-147349 (Commission file number) CHINA POWER EQUIPMENT, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-5101287 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 602, 6/F, Block B, Science & Technology Park of Xi Dian University, No. 168 Kechuang Road, Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710065 (Address of principal executive offices) 86-29-8831-0282\ 8831-0560 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).¨ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of November 12, 2010, 19,365,013 shares of the issuer’s common stock, par value $0.001, were outstanding. Table of Contents Table of Contents Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4T CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 13 ITEM 1A RISK FACTORS 13 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4 (REMOVED AND RESERVED) 13 ITEM 5 OTHER INFORMATION 13 ITEM 6. EXHIBITS 13 SIGNATURES 14 Table of Contents Part I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS China Power Equipment, Inc. Consolidated Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Advance to suppliers - Inventory (Note 3) Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Long-term investment (Note 6) Deposit on contract rights (Note 7) Deposit for purchase of equipment Prepaid capital lease (Note 9) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued liabilities and other payables Advance from customers Lease payable - current portion (Note 9) Short-term loan (Note 8) Value-added tax payable Income taxes payable (Note 13) Total Current Liabilities Long-term Liabilities Lease payable - non current portion (Note 9) Total Long-term Liabilities Total Liabilities Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,166,667 shares issued and outstanding at September 30, 2010 and December 31, 2009 Undesignated preferred stock, $.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 19,365,013 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid in capital Statutory surplus reserve fund (Note 12) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these cnosolidatedfinancial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue, net $ Cost of goods sold ) Gross profit Selling, general and administrative expenses Net income from operations Other income (expenses) Gain on investment Other income - Other expenses - - ) - Interest income 31 Interest expense - - - ) Total other income Net income before income taxes Income taxes Net income $ Earnings per share - basic $ Earnings per share - diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-Based Compensation Provision for impairment of other receivables - Gain on investment ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Advance to suppliers ) Inventory ) Prepaid expenses and other receivables ) ) Accounts payable ) ) Accrued expenses and other payables ) ) VAT tax payable Income taxes payable Advance from customers - ) Net cash provided by operating activities Cash Flows from Investing Activities Acquisitions of property, plant and equipment ) ) Addition in construction in progress ) ) Acquisitions of intangible assets - ) Deposit for purchase of equipment ) ) Advances to related parties ) - Repayment from related parties Dividend from equity interest subsidiary Net cash (used in) investing activities ) ) Cash Flows from Financing Activities Proceeds from warrant exercise - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents: Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $ - $ Income taxes paid in cash $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements Unaudited NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS China Power Equipment, Inc. (“China Power”) was incorporated in the State of Maryland on May 17, 2006 for the purpose of acquiring an existing company with continuing operations. China Power formed An Sen (Xi’an) Power Science & Technology Co., Ltd. (“An Sen”) which was granted a license as a wholly-owned foreign enterprise in the city of Xi’an under the laws of the People’s Republic of China (“PRC”) on November 3, 2006. An Sen is a wholly-owned subsidiary of China Power and a limited liability company organized under the laws of the PRC. On November 8, 2006, An Sen entered into a Management Entrustment Agreement (“the Agreement”) with Xi’an Amorphous Zhongxi Transformer Co., Ltd. (“Zhongxi”) whereby An Sen assumed financial and operating control over Zhongxi. In exchange for entering into this agreement, shareholders of Zhongxi were issued 9,000,000 shares of China Power common stock, resulting in a change of control of China Power. As discussed in Principles of Consolidation in Note 2, An Sen has been determined to have a controlling financial interest in Zhongxi as a result of the Agreement, allowing the accounts of Zhongxi to be consolidated with those of An Sen. Applying the rules of Accounting Standards Codification (‘ASC”) 805, Business Combinations, Zhongxi was determined to be the accounting acquirer and the transaction was accounted for as a reverse acquisition resulting in the recapitalization of Zhongxi. Costs and expenses incurred by China Power and An Sen were made in anticipation of the transaction with Zhongxi and have therefore been pushed down and included in the consolidated financial statements. Zhongxi was founded in Xi’an China under the laws of the PRC on June 29, 2004, and currently manufactures 59 different products, including amorphous alloy core and transformers. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) and include the accounts of China Power, its wholly owned subsidiary An Sen, and Zhongxi, a contractually controlled entity (together “the Company”). An Sen controls Zhongxi through the Management Entrustment Agreement dated November 8, 2006. Under the Management Entrustment Agreement, 1. Zhongxi agrees to irrevocably entrust the right of operation management and the responsibilities and authorities of its shareholders’ meeting and the board of directors to An Sen. 2.The contents of the entrusted operation shall include but not be limited to the following: 1) An Sen shall be in charge of all aspects of Zhongxi’s operations; nominate and replace the members of Zhongxi’s board of directors, engage Zhongxi’s management staff and decide their compensation. 2) An Sen shall manage and control all the funds of Zhongxi.The account of Zhongxi shall be managed and decided solely by An Sen.The seals and signatures for such account shall be the seals and signatures of the personnel appointed and confirmed by An Sen.All the cash of Zhongxi shall be kept in this entrusted account and shall be handled through this account, including but not limited to receipt of all Zhongxi’s business income, current working capital, recovered accounts receivable, etc., and the payment of all accounts payable and operation expenses, employee salaries and asset purchases, etc. 3) All the matters of Zhongxi, including internal financial management, day-to-day operation, external contact execution and performance, tax filing and payment, change of rights and personnel, etc., shall be controlled and managed by An Sen in all aspects. 4) An Sen shall enjoy all the other responsibilities and rights enjoyed by Zhongxi’s shareholders’ meeting in accordance with the Company Law and the articles of association of Zhongxi. 5) An Sen enjoys all the other responsibilities and rights enjoyed by Zhongxi’s board of directors. F-4 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited As of November 8, 2006, the date the Management Entrustment Agreement became effective, the Company determined to consolidate the results of Zhongxi based on the ASC 810, Consolidation. According to that topic, the execution of the Agreement is considered to be a business combination. Accordingly, Zhongxi was determined to be the accounting acquirer and the consolidation with China Power is considered to be a recapitalization of Zhongxi. Periods prior to the combination contain the accounts of Zhongxi and periods subsequent to the combination include the accounts of Zhongxi combined with those of China Power and An Sen. Assets and liabilities are recorded at their historical cost basis and the combination resulted in no gain, loss, or goodwill. All inter-company accounts have been eliminated in consolidation. In concluding that the accounts of Zhongxi should be consolidated, the Company reviewed An Sen’s relationship with Zhongxi under the provisions of the Management Entrustment Agreement and determined that there was a controlling financial interest based on the criteria of ASC 810 relating to the term of the Agreement; An Sen’s ability to exercise control over the operations of Zhongxi and the relationship with its employees and directors; and the fact that An Sen maintains a significant financial interest in Zhongxi. ASC 810 requires the term of the Agreement be at least the entire remaining life of Zhongxi or a period of 10 years or more. The Company determined that it met the term criteria because termination is prohibited by Zhongxi, making termination within the control of the Company. In addition, the Company determined that the control criteria under ASC 810 was met because the Agreement assigns to An Sen the charge of normal business operations as well as the ability to nominate and replace the board of directors, hire and fire management staff, and determine compensation. Finally, the financial interest criteria under ASC 810 require that An Sen be able to control the ability to sell or transfer the operations of Zhongxi and the income generated by Zhongxi. The Agreement specifically gives An Sen the responsibility of formulating plans regarding matters including merger, division, change of corporate form and dissolution of Zhongxi and assigns the income and operations of Zhongxi to An Sen. Unaudited Interim Financial Information These unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (the “GAAP”) for interim financial reporting and the rules and regulations of the Securities and Exchange Commission that permit reduced disclosure for interim periods. Therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with the GAAP have been condensed or omitted. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been made. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the year ending December31, 2010. These unaudited interim consolidated financial statements should be read in conjunction with the Consolidated Financial Statements and related notes for the year ended December 31, 2009, included in the Company’s 2009 Annual Report on Form 10-K. Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with US GAAP requires management of the Company to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when product is shipped to customers and a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and cash collection is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are recorded as advance from customers. The company is subject to value added tax (VAT) withholdings and payments. Sales are recorded net of VAT. F-5 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited The material terms of the Company’s revenue generating agreements include the following. Sales contract for Amorphous Metal Distribution Transformer Core: Payment term: the goods shall be delivered after the payment is received from the buyer. Responsibility of any breach: if the buyer cannot pay on time, the fine for any breach should be paid by the buyer, the fine is 20% of the part of the contract not executed. Time for quality guarantee and raising an objection: within 10 days after receiving the goods. Sales contract for transformer: Method, time and venue for settlement: complete the payment within one week after tested and qualified. The ownership of goods: will be transferred upon the shipping of goods. Seller's obligation related to the quality: warranty for one year from delivery. For transformer core, the customers can make return or exchange within 10 days after receiving the goods. For transformer, there’s no specific return or exchange policy because in the transformer industry, transformer is purchased according to careful project design and planning, thus return or exchange rarely happens. As most of the product problem, if any, is fixed during the testing and qualifying period, the Company has had no historical warranty claim, thus no anticipated warranty liability is accrued. Accounts Receivable Accounts receivable includes billings for the products delivered and services rendered.The Company recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility. Bad debt reserves are maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience. An allowance for doubtful accounts has been established in amounts of $157,219 and $154,667 at September 30, 2010 and December 31, 2009, respectively. Recently Issued Accounting Pronouncements In April 2010, the FASB issued the amendment to ASC Topic 718, “Compensation –Stock Compensation”, which provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance, or service condition. As a result, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This topic will be effective for periods beginning on or after December 15, 2010. The Company has not elected to early adopt this topic and is evaluating the impact that this topic will have on the Company’s financial statements. NOTE 3 – INVENTORY Inventory consists of: September 30, December 31, Raw materials $ $ Work in progress Finished goods Total inventory $ $ F-6 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 4 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of: September 30, December 31, Construction in progress $ $ Plant and office building Machinery and production equipment Automobile Office equipment Total Less accumulated depreciation ) ) Property, plant and equipment, net $ $ NOTE 5 – INTANGIBLE ASSETS Intangible assets, net consists of: September 30, December 31, Technical know-how $ $ Amorphous Transformer Technique Total Less: accumulated amortization ) ) Intangible assets, net $ $ The intangible assets consist of three patents for the production technology of amorphous alloy transformers in China. F-7 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited On June 18, 2009, Zhongxi purchased an amorphous transformer aluminum wire technology for $223,944. The technology is being amortized over 10 years based on estimated useful life. In April 14, 2005, Zhongxi purchased technical know-how from Xi’an Northwest Industry University Gaoshang Science & Technology Co., Ltd for $74,648. The technical know-how is being amortized over 10 years based on useful life estimation. On September 2, 2004, Zhongxi purchased technical know-how from Alloy Science, which is a related party of the Company, with common owners and directors for $149,296. The technical know-how is being amortized over 10 years based on useful life estimation. On July 24, 2004, Zhongxi purchased amorphous transformer core manufacturing technology from Beijing Antai Science & Technology Co. Ltd for $119,437.The technology is being amortized over 10 years based on useful life estimation. Estimated annual amortization expense for each of the next five years is $61,384. NOTE 6 – LONG-TERM INVESTMENT In May 2005, Zhongxi made a long-term investment in Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd (“Yan An”) to purchase 20% of equity interest for approximately $162,733 (RMB1,090,000).The equity method has been used for this investment for the nine months ended September 30, 2010 and 2009, respectively.Zhongxi purchased the shares of Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd from Xi'an Amorphous Alloy Science And Technology Co., Ltd. (Alloy Science). The balances for the investment including earnings from the investment as of September 30, 2010 and December 31, 2009 were $321,834 and $282,897, respectively. An evaluation had been performed by the company as of December 31, 2009 to ensure that the 20% of the net assets value of Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd was above its investment amount. The following table summarizes the income statement of Yan An for the nine months ended September 30, 2010 and 2009: Yan An Amorphous Alloy Transformer Co., Ltd Nine Months Ended September 30, Exchange rate Sales $ $ Gross profit $ $ Income from continuing operations $ $ Net income $ $ 20% investment earnings $ $ Dividends received $ $ F-8 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited The following table provides the summary of balance sheet information for Yan An as of September 30, 2010 and December 31, 2009: Yan An Amorphous Alloy Transformer Co., Ltd September 30, 2010 December 31, 2009 RMB USD RMB USD Total assets Total liabilities Net assets Zhongxi's 20% ownership Ending balance of investment account Difference The difference of $86,090 was mainly due to the discount of RMB 843,672 when Alloy Science purchased the 20% ownership in Yan An. Yan An’s net asset was RMB 9,668,360 and Alloy Science invested RMB 1,090,000 (instead of RMB 1,933,672) to purchase the 20% ownership inYan An. The discount is amortized over 10 years, the estimated useful lives of Yan An’s equipment and machinery which are considered the hard to value assets. According to ASC 323, Investments—Equity Method and Joint Ventures, “A difference between the cost of an investment and the amount of underlying equity in net assets of an investee should be accounted for as if the investee were a consolidated subsidiary.” When consolidating with Yan An, an entry would be made to reduce the depreciable value of Yan An’s hard to value fixed assets by the discount amount in order to properly allocate the consideration paid to the fair value of assets received and liabilities assumed. The reduction in the book value of the newly acquired fixed assets would result in a lower depreciation expense over the future lives of those fixed assets than that shown on the books of Yan An. Consequently, the Company would recognize income that is slightly higher than its proportionate share of Yan An’s reported income, which exactly is the effect of amortizing the discount into income over the lives of the fixed assets acquired. The following is the shareholder’s list of Yan An Amorphous Alloy Transformer Co., Ltd as of September 30, 2010: Yan An Amorphous Alloy Transformer Co., Ltd Shareholders’ List Shareholders’ Name # of shares % 1 Mr. Chang Ming % 2 Zhongxi % 3 Mr. Yang Shuchen % 4 Mr. Zhao Chongxiao % 5 Mr. Wang Xinyu % Total % F-9 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 7 – CONTRACT RIGHTS DEPOSIT The contract right was purchased from Beijing Antai Science & Technology Co., Ltd for $1,343,665 (RMB9,000,000) to guarantee the supply of amorphous raw material for 3 years starting from the first date of supplying raw material in 2010. The company conducted the evaluation for the impairment of the asset as of December 31, 2009 and there is no impairment needed to be recorded as of the date of evaluation. The contract rights deposit expected to be amortized in 3 years starting from the date of purchasing of raw materials from Beijing Antai Science & Technology Co., Ltd. NOTE 8 – SHORT-TERM LOAN On December 28, 2006, the Company signed a loan agreement with Xi’an New City District Science & Technology Bureau to borrow approximately $59,718 (RMB400,000) at 4% stated annual interest rate.The agreement commenced on December 28, 2006 and expired on December 27, 2009. The company extended this loan for one year until December 27, 2010. Future minimum principal payments as of September 30, 2010 are as follows: For the period ended September 30: $ Total $ NOTE 9 – CAPITAL LEASES The Company is currently leasing a factory from Zhongxi Zhengliu Dianlu Transformer Co., Ltd.The term of the lease runs for a period of 24 years beginning January 1, 2005. The lease agreement contains ownership transfer terms at the end of the lease and calls for annual rent payments in the amount of approximately $2,174 for the year ended December 31, 2010 and annual rent payments are expected to increase every year by at least 10% until the expiration of the agreement. As the result, approximately $141,877 (RMB950,308) was recorded as leased assets on January 1, 2005 when the lease commenced based on the 10% of discounted factor. The lease was classified as a finance lease since a majority of the useful life would be used by the Company and the lease agreement contained a bargain purchase option. The net leased asset account was $109,585 and $111,482 as of September 30, 2010 and December 31, 2009, respectively. Future minimum lease payments as of September 30, 2010 are as follows based on the 10% of discounted factor: For the period ended September 30: Thereafter106,465 Less Current Portion ) Long Term Portion $ F-10 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 10 – STOCKHOLDERS’ EQUITY Preferred Stock Series B Convertible Preferred Stock In a private placement closed on December 2, 2009, the Company issued an aggregate of 4,166,667 shares of its series B convertible preferred stock, par value $0.001 per share (the “Series B Preferred Stock”), with attached warrants (the “Warrants”) to purchase a total of 1,000,000 shares of its common stock, par value $0.001 per share (the “Common Stock”) to a number of accredited investors (the “Buyers”), in consideration of an aggregate purchase price of $5,000,000 (the “Private Placement”). The Series B Preferred Stock is convertible into 4,166,667 shares ofCommon Stock. The Series B Preferred Stock does not pay annual dividends and shall not have any voting rights except as required by law. In case of the liquidation, the holders of shares of Series B Preferred Stock then outstanding are entitled to receive $1.20 per share (out of available assets) before any distribution or payment can be made to the holders of any junior securities. The proceeds of $5,000,000 were allocated to the preferred stock and warrants based on their relative fair values. The warrants were valued using the Black-Scholes-Merton (BSM) model and recorded in additional paid-in capital. Common Stock At September 30, 2010 the Company has 100,000,000 shares of common stock authorized and 19,365,013 shares issued and outstanding at par value $0.001 per share. In connection with the Private Placement of the Series B Preferred Stock, the Company also entered into a Make Good Escrow Agreement dated as of November 30, 2009 with the Buyers and Escrow, LLC (the “Escrow Agent”), where the Company committed to place 2,080,000 shares of Common Stock into escrow to be delivered to the Buyers if the Company fails to achieve certain operating income targets. The 2,080,000 shares of Common Stock held in escrow are not treated as outstanding at September 30, 2010 because the delivery of shares is contingent upon certain events, and any shares not delivered will be returned to the Company for cancellation. Warrants The Company has issued warrants in the series A convertible preferred stock private placement to purchase its common stock. The warrants are exercisable for three years at an exercise price of $1.00. All warrants were exercised in May 2010. The warrants issued in conjunction with the January 2008 common stock issuance are exercisable for three years at an exercise price of $1.00. All warrants were exercised in May 2010. F-11 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited The Warrants issued in connection with the Series B Preferred Stock Private Placement are exercisable for a period of three years from the date of issuance at an initial exercise price of $2.40. The Company has the right, on at least ten (10) day written notice, to requirethat the holders of the Warrants exercise the Warrants in full and in the event the holders fail to do so, to redeem the outstanding Warrants at a price of one cent ($.01) per share, provided that the market price of the Company’s Common Stock shall equal or exceed $3.50 on each trading day for the consecutive twenty (20) trading days. The warrants are equity classified and amounts attributable to the warrants are classified within additional paid-in capital. The following table summarizes the activities for the warrants for the nine months ended September 30, 2010: Weighted Number of Average Shares Exercise Price Warrants outstanding, January 1, 2009 $ Issued $ Warrants outstanding, December 31, 2009 $ Exercised ) $ Warrants outstanding, September 30, 2010 $ Exercisable as of September 30, 2010 $ Stock Options The following table presents the weighted-average assumptions used to estimate the fair values of the stock options granted in the periods presented: Risk-free interest rate (%) % % Expected dividend yield (%) - - Expected option life (years) Expected volatility (%) % % Weighted average grant date fair value $ $ F-12 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited The following table summarizes the activities for the Company’s options for the nine months ended September 30, 2010: Options Outstanding Number of Shares Weighted-Average Exercise Price Weighted-Average Remaining Life (in years) Balance at December 31, 2009 $ Granted $ Balance at September 30, 2010 $ Vested and exercisable as of September 30, 2010 $ The following table summarizes additional information regarding outstanding, and exercisable and vested stock options at September 30, 2010: Exercise Price Options Outstanding Weighted-Average Remaining Life (in years) Options Exercisable and Vested $ $ $ At September 30, 2010, there was $62,965 of total unrecognized stock-based compensation expense related to stock options expected to be recognized over a weighted-average period of 0.75years. For the three and nine months ended September 30, 2010, stock- based compensation expenses of $25,186 and $52,589, respectively, were included in general and administrative expenses. F-13 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 11 – EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share of common stock: Nine Months Ended September 30, Basic earnings per share: Numerator: Net income used in computing basic earnings per share $ $ Net income applicable to common shareholders $ $ Denominator: Weighted average common shares outstanding Basic earnings per share $ $ Diluted earnings per share: Numerator: Net income used in computing diluted earnings per share $ $ Net income applicable to common shareholders $ $ Denominator: Weighted average common shares outstanding Weighted average effect of dilutive securities: Convertible preferred stocks - Stock warrants and options - Shares used in computing diluted earnings per share Diluted earnings per share $ $ F-14 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 12 – STATUTORY SURPLUS RESERVE AND STATUTORY COMMON WELFARE FUND As stipulated by the new Corporate Law of the PRC effective on January 1, 2006, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i.making up cumulative prior years’ losses, if any; ii.allocations to the “Statutory surplus reserve” of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company’s registered capital; iii.allocations to the discretionary surplus reserve, if approved in the stockholders’ general meeting. The Company has appropriated $642,819 as reserve for the statutory surplus reserve requirement as of September 30, 2010 and December 31, 2009. In the Company’s consolidated retained earnings, the amounts representing undistributed earnings of its equity method investment, Yan An Amorphous Alloy Transformer Co., Ltd were $78,550 and $45,901 as of September 30, 2010 and December 31, 2009, respectively. NOTE 13 – INCOME TAXES The Company was incorporated in the United States of America (“USA”) and has operations in two tax jurisdictions - the USA and the PRC. The Company generated substantially all of its net income from its PRC operations for the nine months ended September 30, 2010 and 2009 and has recorded income tax provision for the periods. The Company’s China operation is subject to a PRC 25% standard enterprise income tax based on its taxable net profit. However, due to its high technology products status, the National Tax Bureau in Xi’an High-Tech Development Zone granted Zhongxi the annual tax exemptions for the years ended December 31, 2005 and 2004 and a reduced tax rate of 15% for as long as Zhongxi meets the high-tech enterprise qualification. Uncertain Tax Positions Interest associated with unrecognized tax benefits are classified as income tax and penalties are classified in selling, general and administrative expenses in the statements of operations. For the nine months ended September 30, 2010 and 2009, the Company had no unrecognized tax benefits and related interest and penalties expenses.Currently, the Company is not subject to examination by major tax jurisdictions. NOTE 14 – RELATED PARTY TRANSACTIONS On November 8, 2006, An Sen and Zhongxi entered into a Management Entrustment Agreement with Zhongxi granting An Sen the right to manage and control Zhongxi, receive the financial benefits and be exposed to the financial risks of Zhongxi. An Sen and Zhongxi share common officers and directors. As a result, the Management Entrustment Agreement was not entered into at an arm’s length basis because the parties to the agreement are under common control. F-15 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements (Continued) Unaudited NOTE 15 – OTHER COMPREHENSIVE INCOME The following table summarizes comprehensive income for the nine months ended September 30, 2010 and 2009: Nine Months Ended September 30, Net income $ $ Change in foreign currency translation adjustment Comprehensive income $ $ NOTE 16 – RECLASSIFICATION Certain amounts in the prior year have been reclassified to conform to the current year’s presentation. NOTE 17 – SUBSEQUENT EVENT The Company has evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. F-16 Table of Contents ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the condensed financial statements and footnotes thereto contained in this report. Forward Looking Statements This quarterly report on Form 10-Q includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 (the “Securities Act”), as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements include, but are not limited to statements regarding the Company’s expectations, hopes, beliefs, intentions or strategies regarding the future. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “possible,” “potential,” “predict,” “project,” “should,” “would” and similar expressions may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained or incorporated by reference in this quarterly report on Form 10-Q are based on our current expectation and beliefs concerning future developments and their potential effects on us and speak only as of the date of such statements. There can be no assurance that future developments affecting us will be those that we have anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. These risks and uncertainties include, but are not limited to, those factors described under the heading “Risk Factors” in our Annual Report on Form 10-K for the year ended December31, 2009. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in these forward-looking statements. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable securities laws. Overview We design, manufacture, and distribute amorphous alloy transformer cores and amorphous alloy transformers in the People's Republic of China (“PRC”), devices that are used to step down voltage at the final phase of the distribution of electricity to consumers, businesses, and industry. Amorphous alloy cores are contained within the amorphous alloy electric transformers and constitute the main operating component of a new generation of energy saving electrical power transformers. We have discontinued our legacy distribution of traditional silicon steel transformer cores and transformers, and no longer make, sell, or distribute those products. Our sales of amorphous alloy cores and amorphous alloy transformers now account for all of our revenues. We expect that amorphous alloy cores and amorphous alloy core transformers will be our major products. Our business is conducted primarily through our operating company, Xi’an Amorphous Alloy Zhongxi & Technology Co., Ltd. (“Zhongxi”), a PRC company that is controlled through our wholly owned PRC-based subsidiary An Sen (Xi'an) Power Science & Technology Co., Ltd. (“An Sen”), a “wholly foreign-owned enterprise” (“WOFE”) under Chinese law. Critical Accounting Policies, Judgments, and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The preparation of these financial statements requires us to make estimates, judgments, and assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to receivables from customers, bad debts, inventory, investments, intangible assets, income taxes, financing operations, and contingencies. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. For further information on our critical accounting policies, please see the discussion in the financial notes of the Consolidated Financial Statements. 3 Table of Contents We believe the following critical accounting policies rely on the significant judgments and estimates used in the preparation of our consolidated financial statements: Fair Value of Financial Instruments Our financial instruments consist of cash, accounts receivable, accounts payable, and accrued liabilities. The fair value of these financial instruments approximate their carrying amounts reported in the consolidated balance sheets due to the short-term maturity of these instruments. Significant judgment is required to assess whether the impairment is other-than-temporary. Our judgment of whether an impairment is other-than-temporary is based on an assessment of factors including the severity of the impairment, expected duration of the impairment, and forecasted recovery of fair value. Accounts Receivable Accounts receivable includes billings for the products delivered. We recognize an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility. Bad debt reserves are maintained for all customers based on a variety of factors, including our historical experience regarding the customers’ ability to pay and general economic conditions. Inventory We write down our inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand, future pricing and market conditions. If actual future demands, future pricing or market conditions are less favorable than those projected by management, additional inventory write-downs may be required and the differences could be material. Such differences might significantly impact cash flows from operating activities. Property, Plant,and Equipment Property, plant, and equipment are stated at cost less accumulated depreciation. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets. Judgment is required to determine the estimated useful lives of assets. We have determined that our plant, property, and equipment have the following estimated useful lives: Plant and office buildings 20 years Plant machinery 10 years Automobile 10 years Office equipment 5 years Changes in these estimates and assumptions could materially affect our financial position and results of operations. Intangible and Other Long-lived Assets Intangibles and other long-lived assets are stated at cost, less accumulated amortization and impairments. Our intangible assets are being amortized over the expected useful economic life of 10 years. We review its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may no longer be recoverable. When these events occur, the Company measures impairment by comparing the carrying value of the long-lived assets to the estimated undiscounted future cash flows expected to result from the use of the assets and their eventual disposition.If the sum of the expected undiscounted cash flow is less than the carrying amount of the assets, we would recognize an impairment loss based on the fair value of the assets. Changes in these estimates and assumptions could materially affect our financial position and results of operations. 4 Table of Contents Foreign Currency Translation Our functional currency and reporting currency are the United States dollar (“USD”). The functional currency of An Sen and Zhongxi is the Chinese renminbi (“RMB”). Our assets and liabilities are translated into United States dollars at the end-of-period exchange rate. Revenues and expenses are translated into United States dollars at weighted average exchange rates. Equity transactions are translated using historical rates. The resulting translation adjustments are recorded as a component of accumulated other comprehensive income within stockholders’ equity. Income Taxes We use the asset and liability method of accounting for income taxes. Under this method, income tax expense is recognized for the amount of taxes payable or refundable for the current year. In addition, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities and for operating losses and tax credit carry-forwards. Management must make assumptions, judgments, and estimates to determine our current provision for income taxes and our deferred tax assets and liabilities and any valuation allowance to be recorded against a deferred tax asset. Our judgments, assumptions, and estimates involved in our current provision for income taxes takes into account current tax laws, our interpretation of current tax laws, and possible outcomes of current and future audits conducted by foreign and domestic tax authorities. Changes in tax laws or our interpretation of tax laws and the resolution of current and future tax audits could significantly affect the amounts provided for income taxes in our consolidated financial statements. Equity Investments We use the equity method to account for equity investments in entities in which we exercise significant influence but do not own a majority equity interest or control. We evaluate our equity investments for impairment whenever events and changes in business circumstances indicate the carrying amount of the equity investment may not be fully recoverable. Stock-based Compensation Our stock-based compensation expense is estimated at the grant date, based on the award’s fair value as calculated using the Black-Scholes-Merton (BSM) option-pricing model, and is recognized as expense over the requisite service period. The BSM model requires various highly judgmental assumptions including expected volatility and option life. Changes in these assumptions could materially affect the financial position and results of operations. Recently Issued Accounting Pronouncements In April 2010, the FASB issued the amendment to ASC Topic 718, “Compensation –Stock Compensation”, which provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance, or service condition. As a result, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This topic will be effective for periods beginning on or after December 15, 2010. The Company has not elected to early adopt this topic and is evaluating the effect that this topic will have on the Company’s financial statements. 5 Table of Contents Results of Operations Revenues Three Months Ended September 30, % change Revenue % Revenue % Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - % % -100.0 % Total: $ % $ % % Nine Months Ended September 30, % change Revenue % Revenue % Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - % % -100.0 % Total: $ % $ % % Total net revenues increased $755,241 or 9.6% and $5,412,051 or 32.8% during the quarter and nine months ended September 30, 2010, respectively, compared to the same periods of 2009. This was primarily due to higher tonnage of amorphous alloy cores and more high capacity amorphous alloy transformers sold. To help fill customers’ orders, we subcontracted the manufacturing of some cores and transformers to other companies in the first half of 2010 before our new plant began production in July 2010. The revenues from traditional silicon steel cores and transformers were zero in the quarter and nine months ended September 30, 2010 because we have focused on amorphous alloy cores and transformers as our major products and have exited all manufacturing, marketing, and distribution of steel cores and transformers. During the quarter and nine months ended September 30, 2010, the average sales prices per ton of amorphous alloy cores were 10.6% lower and 10.9% lower, respectively, compared with the same periods of 2009. The lower average prices of amorphous alloy cores were the result of the lower prices obtained for amorphous alloy strip, the primary raw material used to make amorphous alloy cores. During the quarter and nine months ended September 30, 2010, the average sales prices per unit of amorphous alloy transformers were 31.2% higher and 36.5% higher, respectively, compared with the same periods of 2009. The higher average prices of amorphous alloy transformer were primarily due to more expensive high capacity transformers sold in our transformer product mix. 6 Table of Contents Cost of Goods Sold Three Months Ended September 30, % change COGS % COGS % Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - % % -100.0 % Total: $ % $ % % Nine Months Ended September 30, % change COGS % COGS % Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - % % -100.0 % Total: $ % $ % % Cost of goods sold increased $319,550 or 5.4% and $3,313,801 or 26.3% during the quarter and nine months ended September 30, 2010, respectively, compared to the same periods of 2009. This was primarily due to higher tonnage of amorphous alloy cores and more high capacity amorphous alloy transformers sold. The increases in cost of goods sold were partly offset by lower prices for the primary raw material, amorphous alloy strip. For the quarter and nine months ended September 30, 2010, the average prices of amorphous alloy strip decreased 12.8% and 16.5%, respectively, compared to the same periods of 2009. The world’s main supplier of amorphous alloy strip has been setting its price for amorphous alloy strip lower in order to promote amorphous alloy transformers at more affordable prices. 7 Table of Contents Gross Profit Three Months Ended September 30, % change Gross Profit Gross Margin Gross Profit Gross Margin Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - n/a % -100.0 % Total: $ % $ % % Nine Months Ended September 30, % change Gross Profit Gross Margin Gross Profit Gross Margin Amorphous Alloy Core $ % $ % % Amorphous Alloy Transformer % % % Traditional Steel Silicon Cores & Transformer - n/a % -100.0 % Total: $ % $ % % Gross profit increased $435,691 or 22.2% and $2,098,250 or 53.9% during the quarter and nine months ended September 30, 2010, respectively, compared to the same periods of 2009. This was primarily due to higher sales revenues of amorphous alloy cores and transformers. The gross profit margin (gross profit as a percent of total revenues) increased 2.8 percentage points to 27.7% in the third quarter 2010 from 24.9% in the third quarter 2009 and increased 3.7 percentage points to 27.3% in the nine months ended September 30, 2010 from 23.6% in the nine months ended September 30, 2009. This was primarily due to the lower prices for amorphous alloy strip in the quarter and nine months ended September 30, 2010 compared to the same periods of 2009. Selling, General, and Administration Expenses Three Months Ended September 30, Nine Months Ended September 30, % Change % Change Selling, general and administrative expenses $ $ % $ $ % % of Revenue % 8 Table of Contents Selling, general, and administrative (“SG&A”) expenses increased by $129,961 or 39.5% and $160,285 or 21.2% during the quarter and nine months ended September 30, 2010, respectively, compared to the same periods of 2009. For the third quarter of 2010, higher SG&A expenses were mainly due to an increase in administrative personnel expenses of $48,184 and an increase in professional fees of $35,809. For the first nine months of 2010, higher SG&A expenses were mainly due to an increase in administrative employee expenses of $71,489, an increase in stock-based compensation of $41,702, an increase in local taxes of $27,445 resulting from higher revenues, and an increase in sales employee expenses of $25,710. SG&A expenses as a percentage of revenue decreased for the first nine months of 2010 because most of the general and administrative expenses are fixed and do not increase in proportion to increases in revenues. Gain on Investment Three Months Ended September 30, Nine Months Ended September 30, % change % change Gain on investment $ $ % $ $ % Gain on investment for the quarter and nine months ended September 30, 2010 increased $24,044 or 272.4% and $30,984 or 51.5%, respectively, compared to the same periods of 2009. These increases were primarily due to higher earnings from our 20% equity method investment. We invested $162,733 (using the exchange rate of RMB 6.6981 to $1.00 as of September 30, 2010) or RMB 1,090,000 in Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd. (“Yan An”) for 20% of its ownership in 2005. We recorded this investment using the equity method because of our significant influence on the entity. The following table summarizes the income statement of Yan An for the nine months ended September 30, 2010 and 2009: Yan An Amorphous Alloy Transformer Co., Ltd Nine Months Ended September 30, Exchange rate Sales $ $ Gross profit $ $ Income from continuing operations $ $ Net income $ $ 20% investment earnings $ $ Dividends received $ $ 9 Table of Contents The following table provides the summary of balance sheet information for Yan An as of September 30, 2010 and December 31, 2009: Yan An Amorphous Alloy Transformer Co., Ltd September 30, 2010 December 31, 2009 RMB USD RMB USD Total assets Total liabilities Net assets Zhongxi's 20% ownership Ending balance of investment account Difference The difference of $86,090 was mainly due to the discount of RMB 843,672 when we purchased the 20% ownership in Yan An. Yan An’s net assets were RMB 9,668,360 and we invested RMB 1,090,000 (instead of RMB 1,933,672) to purchase the 20% ownership in Yan An. Other Income Other income consists of mainly consulting fees for providing technical support to potential customers. In the quarter and nine months ended September 30, 2010, we received nil and $176,338 in consulting fees, respectively. In the quarter and nine months ended September 30, 2009, we received $20,465 and $371,346 in consulting fees, respectively. Income Taxes Three Months Ended September 30, Nine Months Ended September 30, Income taxes $ Effective tax rate % The increases in the income taxes for the quarter and nine months ended September 30, 2010 compared to the same periods of 2009 were mainly due to the higher net income before income taxes that resulted from higher revenues. Our Chinese operating company, Zhongxi, is subject to a 25% standard enterprise income tax in China. However, due to Zhongxi’s high-tech enterprise status, the National Tax Bureau in Xi’an High-Tech Development Zone granted Zhongxi tax exemptions for the years ended December 31, 2005 and 2004, and a reduced tax rate of 15% for as long as Zhongxi meets the high-tech enterprise qualification. Net Income For the quarter ended September 30, 2010, net income was $1,662,890 compared to $1,411,326 for the corresponding period of 2009, an increase of $251,564 or 17.8%.For the nine months ended September 30, 2010, net income was $4,539,249 compared to $3,045,709 for the corresponding period of 2009, an increase of $1,493,540 or 49.0%. The increases in net income for the quarter and nine months ended September 30, 2010 were mainly due to higher revenues and lower raw material prices that were partly offset by higher SG&A expenses and higher income taxes. 10 Table of Contents Liquidity and Capital Resources We have funded our operations and capital expenditures using cash generated from operations and funds raised from issuing convertible preferred stock. We will continue our investment in the development and enhancement of the production facilities for amorphous alloy cores and transformers. As of September 30, 2010, we are committed to construction contracts of approximately $1,114,264 in our new plant.The cash commitments remaining for 2010 for these contracts is approximately $541,116. Cash generated from operations and funds raised from issuing convertible preferred stock will be used to fulfill such commitments. We believe our existing cash will be sufficient to maintain our operations at the present level for at least the next 12 months. The following table summarizes our liquidity and capital resources for the periods presented: September 30, 2010 December 31, 2009 Cash $ $ Working capital $ $ Stockholders' equity $ $ The following table shows the movements of our cash for the periods presented. Nine Months Ended September 30, Net cash provided by operating activities $ $ Net cash (used in) investing activities ) ) Net cash provided by financing activities - Effect of exchange rate changes on cash Net increase in cash $ $ Operating activities: For the nine months ended September 30, 2010, net cash provided by operating activities was $4,440,408. This was primarily due to net income of $4,539,249, adjusted by non-cash related expenses including depreciation and amortization of $209,880, stock-based compensation of $52,589 and provision for impairment of other receivables of $23,956, and adjusted by a non-cash related gain on investment of $91,184, then decreased by cash used in working capital activities of $294,082. The decrease in cash from changes in working capital activities was mainly due to an increase in accounts receivable of $343,395 resulting from higher revenues, an increase in advance to suppliers of $80,337, and an increase in prepaid expenses of $120,201, partly offset by an increase in VAT and income tax payable of $242,781 and a decrease in inventory of $73,797. For the nine months ended September 30, 2009, net cash provided by operating activities was $2,438,578. This was primarily due to the net income of $3,045,709, adjusted by non-cash related expenses including depreciation and amortization of $180,894 and stock-based compensation of $10,887, and non-cash related gain on investment of $60,200, decreased by a net decrease in working capital items of $738,712. The net decrease in working capital items was mainly due to the increase in accounts receivable of $1,089,566 resulting from increase in revenues, increase in inventory of $164,502, decrease in accounts payable of $166,641 and decrease in advance from customers of $109,599. The net decrease in working capital items was partially offset by the decrease in advance to suppliers of $657,035, and the increase in VAT and income tax payables of $197,891. 11 Table of Contents Investing activities: Net cash used in investing activities was $2,353,748 for the nine months ended September 30, 2010. It was primarily due to $1,176,290 deposit for the equipments of new plant, capital expenditures of $973,398 for construction in progress of the new plant, and capital expenditures of $238,332 in equipment and automobile, partially offset by the dividend of $58,535 received from the 20% equity investment in Yan An. Net cash used in investing activities was $1,758,301 for the nine months ended September 30, 2009. It was attributable to the capital expenditures of $872,341 on construction in progress for the new 5000 tons capacity plant, $236,982 on intangible asset and automobile and deposit for equipment of $767,420 also for the new plant, partially offset by the dividend of $43,860 received from the 20% equity investment and repayment from related parties of $74,582. Financing activities: Net cash provided by financing activities was $4,456,883 for the nine months ended September 30, 2010 from the exercise of outstanding warrants originally issued with our Series A convertible preferred stock. Off-Balance Sheet Arrangements We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as stockholders’ equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. Contractual Obligations and Commitments As a smaller reporting company we are not required to provide information required by this Item. ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4T.CONTROLS AND PROCEDURES We maintain “disclosure controls and procedures,” as such term is defined under Exchange Act Rule 13a-15(e), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives and in reaching a reasonable level of assurance our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. We have carried out an evaluation as required by Rule 13a-15(d) under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of September 30, 2010. Based upon their evaluation and subject to the foregoing, the Chief Executive Officer and Chief Financial Officer concluded that as of September 30, 2010 our disclosure controls and procedures were effective in ensuring that material information relating to us, is made known to the Chief Executive Officer and Chief Financial Officer by others within our company during the period in which this report was being prepared. There were no changes in our internal controls over financial reporting identified in connection with the evaluation that occurred during the quarter ended September 30, 2010 that has materially affected, or is reasonably likely to materially affect, our internal controls over financial reporting. 12 Table of Contents Part II OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS None. ITEM 1A.RISK FACTORS There have been no material changes to the risk factors previously disclosed in our Annual Report on Form 10-K for the year ended December31, 2009 in response to Item1A to PartI of Form 10-K. ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3 DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4 REMOVED AND RESERVED Not applicable. ITEM 5 OTHER INFORMATION Not applicable. ITEM 6 EXHIBITS The exhibits listed on the Exhibit Index are filed as part of this report. (a)Exhibits: Certification by Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Executive Officers and Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 13 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 12, 2010 CHINA POWER EQUIPMENT, INC. By: /s/Yongxing Song Name: Yongxing Song Title: Chief Executive Officer and President (Principal Executive Officer) By: /s/Elaine Zhao Name: Elaine Zhao Title: Chief Financial Officer (Principal Financial and Accounting Officer) 14 Table of Contents EXHIBIT INDEX Exhibit No. Description Certification by Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Executive Officers and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
